Title: To Thomas Jefferson from Thomas Munroe, 4 April 1807
From: Munroe, Thomas
To: Jefferson, Thomas


                        
                            
                            
                            4 Apl 1807
                        
                        T. Munroe tenders his best respects to the President,
                        He has received an Estimate of the probable Amt of monies which may be wanted during the present month—Mr. L mentions $3000 for the So wing, but TM has upwards of that sum remaining in his hands of the Amt heretofore
                            drawn in part of that fund
                        
                            
                                [Note in TJ’s hand:]
                            
                     
                        
                           
                              Apr. 4.
                              signed warrants.
                              
                              
                           
                           
                              
                              North wing
                              1000.D
                              
                           
                           
                              
                              Pensva avenue
                              1000.
                              
                           
                           
                              
                              President’s
                              1500
                              
                           
                        
                     
                            
                        
                    